Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Claim Rejections - 35 USC § 103
Claims 17-19 and 23-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blair (U.S. Pat. No. 4,306,981) in view of Le Suer (U.S. Pat. No. 3,522,179).
Regarding Claims 17 and 23-27, Blair teaches micellar solutions of film spreading agent (FSA) useful for breaking petroleum emulsions comprising resinous polyalkylene oxide adducts (Abstract). Blair teaches an embodiment in Example C comprising C12 alkyl phenol-formaldehyde resin alkoxylate, dipentene/high boiling aromatic hydrocarbon (non-polar organic solvent; oil phase), and 48 wt% water Blair are micellar solutions, they are construed as colloidal micellar solutions since micelles are colloidal. 
Blair teaches the demulsifiers can be used for treating crude oil mixtures (Col. 1, Lines 18-30). Alternatively, case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Blair teaches the compositions can further comprise corrosion inhibitors that are micelle-forming surface active compounds such as alkyl succinates (Col. 14, Line 52 to Col. 16, Line 19). To the extent that Blair differs from the subject matter claimed by the disclosure of particular micelle-forming surface active corrosion inhibitors, Le Suer teaches surface-active ester derivatives of succinic acid are known to be useful for various purposes such as additives for hydrocarbon oils and corrosion inhibition (Abstract; Col. 1, Lines 32-36; Col. 11, Lines 50-53). Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate the surface-active ester derivative of Le Suer into the compositions of Blair because doing so would provide corrosion resistance to Blair’s micellar solutions. Le Suir teaches embodiments where the compound is derived from polyisobutene-substituted succinic acid anhydride reacted with polyhydric alcohol (Col. 7, Lines 30-44), which suggests succinic ester adducts with a polyhydric alcohol. The polyisobutylene moiety is introduced to maleic Le Suir teaches several polyhydric alcohols consistent with what is claimed, such as glycerol or pentaerythritol (Col. 4, Lines 12-18; Examples 8 and 9). The reaction of polyisobutylene-substituted succinic anhydride with pentaerythritol is seen to result in a mixture comprising the compound of claim 17.
Regarding Claims 18 and 28, Blair teaches examples where the demulsifier is obtained by reacting 2800 lb of ethylene oxide/propylene oxide with roughly 2820 lb of p-nonylphenol/formaldehyde resin (Example II; Col. 16, Line 43 to Col. 17, Line 23), which is seen to exhibit a degree of alkoxylation of roughly 49.8 wt%. Blair teaches the alkylphenol/formaldehyde resin intermediates contain about 4-15 phenolic nuclei per resin (Col. 11, Lines 61-66), thus indicating the polymerization number is within the range claimed.
Regarding Claim 19, Blair teaches a demulsifier in Example I, which is a C12 alkyl phenol-formaldehyde resin alkoxylate with 25 wt% by weight of alkoxylation (Col. 16, Lines 23-41). Blair also teaches a demulsifier in Example II, which is obtained by reacting 2800 lb of ethylene oxide/propylene oxide with roughly 2820 lb of p-nonylphenol/formaldehyde resin (Example II; Col. 16, Line 43 to Col. 17, Line 23), corresponding to roughly 49.8 wt% of alkoxylation. The difference between alkoxylations is 24.8 wt%. 
 Blair differs from the subject matter claimed in that such demulsifiers are not used in combination at a ratio of 1:9 to 9:1. However, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). In light of the cited case law, it would have been obvious to one of ordinary skill in the art to combine different demulsifiers set forth by Blair in ratios encompassing 1:9 to 9:1 because doing so would predictably form third compositions useful for the very same purpose (demulsification) in the absence of a showing of criticality.
Claims 20-22 and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blair (U.S. Pat. No. 4,306,981) in view of Le Suer (U.S. Pat. No. 3,522,179) and McDaniel (US 2011/0253598 A1).
The discussion regarding Blair and Le Suer within ¶ 6-11 is incorporated herein by reference.
Regarding Claims 20-22 and 42, Blair differs from the subject matter claimed in that the particular polyetherol of the claims is not described in combination with the alkoxylated phenol-formaldehyde resins. 
 McDaniel teaches the combination of C5-C7 alkyl substituted phenol-formaldehyde resin and at least one polyalkylene oxide triblock copolymer provides synergy with respect to breaking emulsions (Abstract). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a combination of C5-C7 alkyl McDaniel within the compositions of Blair because doing so would synergistically break emulsions as taught by McDaniel. 
McDaniel teaches C5-C7 alkyl substituted phenol-formaldehyde resin and at least one polyalkylene oxide triblock copolymer weight ratios spanning 1:1 to 9:1 (¶ 14), which is within the range claimed. McDaniel teaches embodiments where ethylene oxide/propylene oxide block copolymers with molecular weights spanning 500-30,000 and 20-80% ethoxylation is used (¶ 21-22), which overlaps the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and McDaniel suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of McDaniel. See MPEP 2123.
McDaniel teaches embodiments where a combination of 
    PNG
    media_image1.png
    218
    618
    media_image1.png
    Greyscale
can be used (¶ 18). Given the x and y values above, the calculated molecular weights from the degrees of polymerization are approximately 4518 and 4098 respectively. Accordingly, the weight average molecular weights are seen to be roughly the same to that of the recited Mz values. Therefore, either polyol is seen to intrinsically possess a molecular weight and x/y/z values consistent with the claims. Either polyol is also seen to be an oxide block .
Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. 
Applicant generally argues that Blair teaches that an important effect of the micellar solution and corrosion inhibitor results from the prevention of emulsification by the inhibitor, citing Col. 15, Lines 49-61. Insofar as Applicant means to suggest the corrosion inhibitor prevents emulsification (i.e. functions as a demulsifier), a full reading of Col. 14, Lines 52 to Col. 15, Line 61 reveals that Blair means that corrosion inhibitors are known micelle-forming amphipathic agents that, if used alone, can cause the formation of emulsions. By stating “another important effect of using the micellar solution of TFSA and corrosion inhibitor results from the prevention of emulsification by the inhibitor”, Blair is conveying that combining the corrosion inhibitor into the demulsifier compositions results in the prevention of the inhibitor creating emulsions when used. 
Applicant argues Blair refers to “semi-polar” inhibitors whereas Le Suer describes “polar” inhibitors and concludes Blair teaches away from “polar” inhibitors. This is not found persuasive. One of ordinary skill would understand the terminology “polar”/”semi-polar” to be relative. Applicant has not persuasively shown how the inhibitors of Le Suir fall outside the scope of suitable inhibitors taught by Blair. Blair indicates such inhibitors are usually “surface active compounds containing a nonpolar hydrocarbon moiety attached to one or more polar groups containing nitrogen, oxygen, Le Suir.  Blair does not criticize, discredit, or otherwise discourage the use of Le Suir’s inhibitors. Therefore, Blair is not teaching away.
Applicant argues one of ordinary skill would not find motivation to combine the teachings of the references. This is not found persuasive as Blair specifically indicates corrosion is a known problem with respect to petroleum oil processing (Col. 14, Lines 52-58) and indicates combining the micellar solutions with corrosion inhibitor permits more economical chemical treatment by reducing inventory (Col. 15, Lines 37-48). Le Suer teaches surface-active ester derivatives of succinic acid are known to be useful for various purposes such as additives for hydrocarbon oils and corrosion inhibition (Abstract; Col. 1, Lines 32-36; Col. 11, Lines 50-53). Accordingly, one of ordinary skill would find sufficient motivation to utilize the compounds of Le Suer within the compositions of Blair for the purpose of providing corrosion resistance when using Blair’s compositions. 
Applicant also argues one of ordinary skill would not have a reasonable expectation of success that a corrosion inhibitor used in an emulsifier composition would work in a demulsifier composition such as Blair’s. The Examiner disagrees. Blair speaks explicitly on this point at Col. 14, Lines 52 to Col. 15, Line 61 whereby Blair acknowledges inhibitors ordinarily form emulsions, but expressly teaches the micellar solution of TFSA prevents the inhibitor from forming emulsions. Given such, one of ordinary skill would have a reasonable expectation of success that, despite Le Suir’s compound ordinarily forming emulsions, such compounds can still be used within the Blair for the purpose of corrosion inhibition while maintaining demulsification characteristics.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764